DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claim 1-8) in the reply filed on 01/22/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 and 06/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Kuo [US 2005/0237239 A1].
In regards to claim 1. Kuo discloses an integrated horn antenna (Fig. 8, 170 & Paragraph [0016]), comprising: a horn (Fig. 8, 170 & Paragraph [0045]): and a polarizer (Fig. 8, 196).
Kuo does not specify in Fig. 8 a polarizer of which at least a portion is disposed in an internal space defined by an inner wall of the horn
Kuo discloses in Fig. 9 a polarizer (Fig. 9, 212) of which at least a portion is disposed in an internal space (Fig. 9 shows internal space & Paragraph [0052]) defined by an inner wall of the horn (Fig. 9, 200 & Paragraph [0052])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kuo with a polarizer of which at least a portion is disposed in an internal space defined by an inner wall of the horn for purpose of smooth sidewalls and a corresponding polarizer as disclosed by Kuo (Paragraph [0052]).
In regards to claim 2. Kuo discloses the integrated horn antenna of claim 1, wherein the polarizer (Fig. 4-9) comprises: 
a first portion (Fig. 6, 122) disposed in a first internal space (Fig. 8, 186) of the internal space that is defined by an inner wall (Fig. 3 see inner wall) of an aperture of the horn (Fig. 3); and 
a second portion (Fig. 6, 130) extended from the first portion (Fig. 6, 122) in an opposite direction of the aperture of the horn (Fig. 3), and disposed in a second internal space (Fig. 8, 184) of the internal space that is defined by an inner wall (Fig. 3 see inner wall) of a waveguide of the horn (Fig. 3). 
In regards to claim 3. Kuo discloses the integrated horn antenna of claim 2, wherein the second portion (Fig. 6, 130) is disposed to correspond to at least a portion of the inner wall of the waveguide (Fig. 3 and 8, 184-182 and 98 and 96 & Paragraph [0032 & 0045]). 
In regards to claim 4. Kuo discloses the integrated horn antenna of claim 3, wherein at least a portion of a surface in a circumferential (Fig. 3 and 8m circumferential) direction of the second portion (Fig. 3 and 8, 184-182 and 98 and 96) is in contact with the inner wall of the waveguide (Fig. 3 and 8, 184-182 and 98 and 96 & Paragraph [0032 & 0045]). 
In regards to claim 5. Kuo discloses the integrated horn antenna of claim 4, wherein the waveguide comprises: a fixing portion (Fig. 8, 182) extended from the inner wall of the waveguide (Fig. 3 and 8, 184-182 and 98 and 96 & Paragraph [0032 & 0045]) in a vertical direction to fix a portion of a lower part of the second portion (Fig. 6, 130). 
In regards to claim 6. Kuo discloses the integrated horn antenna of claim 2, wherein the polarizer further comprises: a third portion (Fig. 6, 124) extended from the second portion (Fig. 6, 130) in an opposite direction of the aperture (Fig. 3, the aperture and Fig. 8, 184-182 and 98 and 96 & Paragraph [0032 & 0045]).
In regards to claim 7. Kuo discloses the integrated horn antenna of claim 6, further comprising: a transition (Fig. 2-8, 176) connected directly to the waveguide (Fig. 8, 178 & Paragraph [0045]), wherein the third portion (Fig. 6, 124) is disposed to correspond to at least a portion of an inner wall of the transition (Fig. 3, the aperture and 98 and 96 & and Fig. 8, 184-182 and 176 & Paragraph [0032 & 0045]). 
In regards to claim 8. Kuo discloses the integrated horn antenna of claim 7, wherein at least a portion of a surface in a circumferential (Fig. 3 and 8, circumferential) direction of the  third portion (Fig. 6, 124) is in contact with the inner wall of the waveguide (Fig. 3 and 8, 184-182 and 98 and 96 & Paragraph [0032 & 0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844